     6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

KATHRYN ANNETTE                              )
DURLAND,                                     )
                                             )
                      Plaintiff,             )
v.                                           )       Case No. CIV-19-167-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                 OPINION AND ORDER

       The claimant requests judicial review of a denial of benefits by the Commissioner

of the Social Security Administration pursuant to 42 U.S.C. § 405(g). She appeals the

Commissioner’s decision and asserts that the Administrative Law Judge (“ALJ”) erred in

determining she was not disabled. For the reasons discussed below, the Commissioner’s

decision is hereby AFFIRMED.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,



 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
     6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 2 of 17




education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy[.]” Id. § 423 (d)(2)(A). Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality



 2
   Step one requires the claimant to establish that she is not engaged in substantial gainful activity,
as defined by 20 C.F.R. §§ 404.1510, 416.910. Step two requires the claimant to establish that she
has a medically severe impairment (or combination of impairments) that significantly limits her
ability to do basic work activities. Id. §§ 404.1521, 416.921. If the claimant is engaged in
substantial gainful activity, or if her impairment is not medically severe, disability benefits are
denied. At step three, the claimant’s impairment is compared with certain impairments listed in
20 C.F.R. pt. 404, subpt. P, app. 1. If the claimant suffers from a listed impairment (or impairments
“medically equivalent” to one), she is determined to be disabled without further inquiry.
Otherwise, the evaluation proceeds to step four, where the claimant must establish that she lacks
the residual functional capacity (RFC) to return to her past relevant work. The burden then shifts
to the Commissioner to establish at step five that there is work existing in significant numbers in
the national economy that the claimant can perform, taking into account her age, education, work
experience and RFC. Disability benefits are denied if the Commissioner shows that the claimant’s
impairment does not preclude alternative work. See generally Williams v. Bowen, 844 F.2d 748,
750-51 (10th Cir. 1988).

                                                 -2-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 3 of 17




of evidence must take into account whatever in the record fairly detracts from its weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                Claimant’s Background

       The claimant was sixty-one years old at the time of the most recent administrative

hearing (Tr. 733). She has a master’s degree and has worked as an employment counselor

(Tr. 29, 48, 733). The claimant alleges that she has been unable to work since June 1, 2012,

due to fibromyalgia, carpal tunnel syndrome, and problems with her back and neck

(Tr. 175).

                                   Procedural History

       In March 2013, the claimant applied for disability insurance benefits under Title II

of the Social Security Act, 42 U.S.C. §§ 401-434 (Tr. 161-62). Her application was denied.

ALJ Lantz McClain conducted an administrative hearing and determined that the claimant

was not disabled in a written opinion dated August 25, 2015 (Tr. 14-20). The Appeals

Council denied review, but this Court granted the Commissioner’s Unopposed Motion to

Reverse and Remand Pursuant to Sentence Four in Case No. CIV-17-01-SPS and remanded

the case for further proceedings on August 23, 2017 (Tr. 797-804). On remand, ALJ Lantz

McClain conducted another administrative hearing, and in a decision dated April 24, 2018,

determined that the claimant was not disabled from June 1, 2012, her alleged onset date,

through December 31, 2017, her date last insured (Tr. 704-20). The claimant did not file

written exceptions to the Appeals Council challenging the ALJ's April 2018 decision and




                                            -3-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 4 of 17




the Appeals Council did not assume jurisdiction, so the ALJ's April 2018 decision is the

final decision of the Commissioner for purposes of this appeal. See 20 C.F.R. § 404.984(d).

                      Decision of the Administrative Law Judge

       The ALJ made his decision at step four of the sequential evaluation. He found the

claimant could perform light work as defined in 20 C.F.R. § 404.1576(b) with

sitting/standing/walking at least six hours in an eight-hour workday and frequent, but not

constant, use of the hands for handling or fingering (Tr. 712). The ALJ then concluded

that the claimant was not disabled because she could return to her past relevant work as an

employment counselor (Tr. 719-20).

                                         Review

       The claimant contends that the ALJ erred by failing to: (i) properly evaluate the

mental health opinion evidence from treating physician Dr. Law and consultative physician

Dr. Gordon, (ii) properly account for her pain and nonsevere depression when formulating

the RFC, (iii) support his RFC determination with substantial evidence, (iv) make specific

findings regarding the physical and mental demands of her past relevant work, and (v) pose

a hypothetical question to the vocational expert (“VE”) that includes all her limitations.

The Court finds these contentions unpersuasive for the following reasons.

       The ALJ found the claimant had the severe impairments of fibromyalgia,

degenerative disc disease, carpal tunnel syndrome, and neuropathy of the feet and right

upper extremity, but that her history of breast cancer and major depressive disorder were

nonsevere (Tr. 707-11). The relevant medical evidence reveals that primary care physician

Dr. Law treated the claimant for, inter alia, back pain, fibromyalgia, and/or chronic pain


                                            -4-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 5 of 17




between April 2012 and March 2015 (Tr. 362-68, 387-92, 403-05, 541-48). Dr. Law’s

physical examinations were normal during this time and she regularly noted the claimant

was not compliant with her medication, particularly her fibromyalgia medication (Tr. 366-

67, 389, 404-03). A lumbar spine MRI performed on May 4, 2012 revealed mild multilevel

degenerative changes and no evidence of high-grade stenosis (Tr. 684-85). A cervical

spine MRI performed the same day revealed mild degenerative disc disease at C4-5 and

C5-6 and no evidence of cervical stenosis (Tr. 688-89). An MRI of the claimant’s thoracic

spine also performed the same day was normal (Tr. 686-87). At a follow-up appointment

on March 17, 2015, Dr. Law noted the claimant was “hurting emotionally” and “vented her

difficulty” caring for her sick mother (Tr. 541-48). Her physical examination was normal

and she referred the claimant for mental health care (Tr. 542, 546). On April 8, 2015, the

claimant presented to Dr. Law for a “focused visit to fill out social security paperwork.”

(Tr. 629-33). Dr. Law found tenderness to all the multiple joints symmetrically on both

sides from the claimant’s shoulders to her lower extremities, but her exam was otherwise

normal (Tr. 633). She referred the claimant to pain management, noting she was not taking

her chronic pain medication as directed (Tr. 633).

       Dr. Cooper performed a consultative physical examination of the claimant on June

8, 2013 (Tr. 454). He found fifteen out of eighteen positive tender points consistent with

a diagnosis of fibromyalgia, as well as paraspinal tension bilaterally in her neck and upper

back (Tr. 456, 462). Dr. Cooper noted the claimant had full range of motion with pain in

her cervical, thoracic, and lumbar-sacral spine; full grip strength bilaterally; and a negative

straight-leg raising reflex bilaterally (Tr. 456). He diagnosed the claimant with, inter alia,


                                             -5-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 6 of 17




fibromyalgia, lumbosacral disc disease, cervical disc disease, chronic neck pain, chronic

low back pain, chronic neck pain, and bilateral carpal tunnel syndrome (Tr. 457).

       State agency physician Dr. Maria Pons completed a physical RFC assessment on

July 13, 2013 and found the claimant could perform the full range of light work (Tr. 57-

58). Her findings were affirmed on review (Tr. 64-65).

       On May 20, 2015, social worker Debra Morrow performed a comprehensive

assessment of the claimant’s pain (Tr. 658-65). She noted the claimant had difficulty

describing her own pain issues because of her focus on her family and situational stressors

(Tr. 659). Ms. Morrow opined that the claimant’s pain issues were not interfering with her

functioning and that she did more physically than most people without chronic pain

(Tr. 659).

       Additionally, on May 20, 2015, the claimant presented to Dr. Gile and reported a

long history of fibromyalgia and diffuse multisite pain and stated that she was not interested

in further medication (Tr. 655). Dr. Gile recommended exercise, vitamin supplements, and

lumbar facet injections for her chronic low back pain, which he later administered on June

30, 2015 (Tr. 655, 1175). The claimant next presented to Dr. Gile on August 29, 2016

(Tr. 1172-73). Dr. Gile noted the claimant could not recall whether the June 2015 injection

was effective or not but reported massage therapy and chiropractic adjustments provided

significant relief (Tr. 1172-74). On physical exam, Dr. Gile found moderate tenderness in

the claimant’s lower lumbar paraspinous muscles, normal flexion with mild to moderate

pain, and reduced extension with moderate pain in the claimant’s lumbosacral spine

(Tr. 1172). Thereafter, the claimant received bilateral lumbar facet injections in August


                                             -6-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 7 of 17




and October 2016 (Tr. 1169, 1173). An October 2016 MRI of the claimant’s cervical spine

revealed multilevel degenerative changes with associated multilevel central canal and

neural foraminal narrowing of varying degrees (Tr. 1195-96). At a follow-up appointment

with Dr. Gile on December 12, 2016, the claimant reported that the lumbar injections

provided significant relief and she further reported neck pain radiating into her shoulders,

arms, and hands (Tr. 1167). Dr. Gile found reduced range of motion in the claimant’s neck,

reduced (4/5) muscle strength in the claimant’s upper extremities, and tenderness to

palpation in the claimant’s cervical paraspinous muscles (Tr. 1167). He administered a

cervical epidural steroid injection (Tr. 1168). At a follow-up appointment with Dr. Gile

on March 1, 2017, the claimant reported the injections did not provide significant relief

and that she “hurt all over.” (Tr. 1164). Dr. Gile indicated that injection therapies were not

effective for fibromyalgia and encouraged her to continue with massage therapy,

chiropractic adjustments, and to use her TENS unit on a regular basis (Tr. 1164).

       The relevant medical evidence as to the claimant’s mental health reveals that on

April 2, 2014, Dr. Gordon completed a Mental Disorders Disability Benefits Questionnaire

for the U.S. Department of Veterans Affairs (Tr. 512-21). He opined that the claimant’s

major depressive disorder (moderate) caused “occupational and social impairment with

occasional decrease in work efficiency and intermittent periods of inability to perform

occupational tasks, although generally functioning satisfactorily, with normal routine

behavior, self-care, and conversation.” (Tr. 513). He indicated that the claimant’s

symptoms included depressed mood; suspiciousness; near continuous panic or depression

affecting the ability to function independently, appropriately, and effectively; chronic sleep


                                             -7-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 8 of 17




impairment; difficulty understanding complex commands; disturbances of motivation and

mood; difficulty in establishing and maintaining effective work and social relationships;

and difficulty adapting to stressful circumstances, including work or a work-like setting

(Tr. 515-16).

       Dr. Law completed an RFC assessment on April 8, 2015 (Tr. 618-21). As relevant

to this appeal, she opined that the claimant’s pain moderately limited her ability to

understand, remember, and carry out very short and simple instructions, maintain attention

and concentration for extended periods, perform activities within a schedule, maintain

regular attendance, be punctual within customary tolerances, complete a normal work day

and work week without interruption from pain or medication based symptoms, and perform

at a constant pace without an unreasonable number and length of rest periods (Tr. 621).

       Psychiatrist Dr. Jennifer Boyer treated the claimant for major depression

(moderate), chronic pain, and fibromyalgia between April 2015 and July 2017 (Tr. 643-45,

649-51, 1103-1149, 1228-35). Dr. Boyer’s psychiatric exam findings were consistently

normal and the claimant generally reported improvement in her pain and depression. At

the outset of treatment, the claimant reported intermittent depression, pervasive loss of

interest, and stress from caring for her mother with dementia (Tr. 649-51). Dr. Boyer noted

the claimant had a depressed mood, labile affect, good concentration, and fair judgment

(Tr. 650-51). She diagnosed the claimant with, inter alia, major depression (moderate),

chronic pain, and fibromyalgia, and prescribed medications (Tr. 651). By August 2015,

the claimant was less depressed and angry overall, her pain was improved, and her social

activity was increased (Tr. 1139-40). At a follow-up appointment in April 2016, the


                                            -8-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 9 of 17




claimant reported that her chronic pain was manageable, improved with medication, and

decreased as she reduced her stress (Tr. 1122-23). The claimant also indicated that her

mood was stable so long as she took her medication (Tr. 1123).

       In his written opinion, the ALJ thoroughly summarized the claimant’s testimony

and the medical and opinion evidence. At step two, he determined that the claimant was

mildly limited in her ability to understand, remember, or apply information, and to

concentrate, persist, or maintain pace, but was not limited in her ability to interact with

others and adapt or manage herself (Tr. 707-11). In making such determination, the ALJ

relied in large part on the claimant’s function report and Dr. Boyer’s treatment notes

(Tr. 707-08). Because the claimant’s major depressive disorder caused no more than mild

limitation in any of the functional areas, the ALJ concluded it was nonsevere (Tr. 708). In

discussing the opinion evidence, the ALJ gave Dr. Gordon’s consultative opinion no

weight at step two, finding: (i) it was internally inconsistent, (ii) it was unsupported by the

record as a whole, (iii) it contained few objective findings, (iv) the claimant had not

engaged in mental health treatment for more than a decade prior to his opinion, and (v) it

was inconsistent with Dr. Boyer’s subsequent treatment notes reflecting improved

symptoms and unremarkable status examinations (Tr. 708-10). The ALJ declined to give

Dr. Law’s opinion controlling weight because her opinion was inconsistent with her own

treatment notes, the claimant’s conservative treatment, and the claimant’s daily activities

(Tr. 718-19). The ALJ gave no weight to Dr. Law’s mental limitations because they were

outside her expertise, unsupported by her own treatment notes and the medical record, and

inconsistent with the claimant’s single mental health treatment note at that time (Tr. 719).


                                             -9-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 10 of 17




The ALJ then gave considerable weight to the state agency physicians’ opinion that the

claimant could perform light work but further limited her to frequent handling and

fingering due to her carpal tunnel syndrome (Tr. 717).

       The claimant first asserts that the ALJ erred in evaluating the medical source opinion

evidence from treating physician Dr. Law and consultative physician Dr. Gordon by

engaging in prohibited “picking and choosing” among their findings and by failing to

discuss all the factors in 20 C.F.R. § 404.1527. “An ALJ must evaluate every medical

opinion in the record, although the weight given each opinion will vary according to the

relationship between the disability claimant and the medical professional. . . . An ALJ must

also consider a series of specific factors in determining what weight to give any medical

opinion.” Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004), citing Goatcher v.

United States Department of Health & Human Services, 52 F.3d 288, 290 (10th Cir. 1995).

The pertinent factors include the following: (i) the length of the treatment relationship and

the frequency of examination; (ii) the nature and extent of the treatment relationship,

including the treatment provided and the kind of examination or testing performed; (iii) the

degree to which the physician’s opinion is supported by relevant evidence; (iv) consistency

between the opinion and the record as a whole; (v) whether or not the physician is a

specialist in the area upon which an opinion is rendered; and (vi) other factors brought to

the ALJ’s attention which tend to support or contradict the opinion. See Watkins v.

Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003), citing Drapeau v. Massanari, 255 F.3d

1211, 1213 (10th Cir. 2001). The ALJ’s treatment of Dr. Law’s opinion and Dr. Gordon’s

opinion, as described above, meets these standards. The ALJ specifically addressed their


                                            -10-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 11 of 17




findings, and the Court finds that he considered each opinion in turn and gave numerous

reasons, supported by the record, for adopting or not adopting the limitations described in

them. Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (“The ALJ provided good

reasons in his decision for the weight he gave to the treating sources’ opinions. Nothing

more was required in this case.”) [internal citation omitted].

       The claimant next asserts that the ALJ erred at step four by finding she could return

to her past relevant work as an employment counselor without determining the mental and

physical demands of this work. Step four has three distinct phases. The ALJ must establish

the claimant’s RFC, then determine the demands of her past relevant work (both physical

and mental), and ultimately decide if her RFC enables her to meet those demands. See,

e. g., Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996). The ALJ must specify his

factual findings at each phase, see id., and although the ALJ may rely on information

provided by a VE, “the ALJ himself must make the required findings on the record,

including his own evaluation of the claimant’s ability to perform h[er] past relevant work.”

Id. at 1025.

       With regard to phase two, the Court finds the ALJ's questioning of the claimant at

the administrative hearings and the VE's testimony about the exertional and skill levels of

the jobs was sufficient to establish the demands of the claimant's past work (Tr. 30-36, 42-

49, 733-34, 744, ). See, e. g., Westbrook v. Massanari, 26 Fed. Appx. 897, 903 (10th Cir.

2002) (finding that remand under Winfrey is appropriate only when the record is “devoid

of even any mention of the demands of past relevant work[.]”) [citation omitted]

[unpublished opinion]. Even assuming arguendo the demands of the claimant's past work


                                            -11-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 12 of 17




were insufficiently developed, the ALJ determined the claimant could return to her past

relevant work as an employment counselor as it was generally performed in the national

economy. This finding makes any further inquiry into the actual demands of the jobs

unnecessary. See, e.g., Andrade v. Secretary of Health & Human Services, 985 F.2d 1045,

1050 (10th Cir. 1993) (noting that the ALJ shall consider “the claimant's ability to perform

either . . . ‘[t]he actual functional demands and job duties of a particular past relevant job;

or . . . [t]he functional demands and job duties . . . as generally required by employers

throughout the national economy.’ ”), quoting Soc. Sec. Rul. 82–61, 1982 WL 31387, at

*1. See also Wise v. Barnhart, 42 Fed. Appx. 331, 333 (10th Cir. 2002) (“[T]he issue is

not whether claimant can return to her actual past job, but to the type of work she performed

in the past.”) [unpublished opinion], citing Andrade, 985 F.2d at 1051. Further, the ALJ

made his own phase-three findings that the claimant's RFC did not preclude her

performance of past work an employment counselor (Tr. 719). Although the ALJ clearly

relied on the VE's testimony for his phase-three findings, see Doyal v. Barnhart, 331 F.3d

758, 761 (10th Cir. 2003) (“An ‘ALJ may rely on information supplied by the VE at step

four.’”), quoting Winfrey, 92 F.3d at 1025, he did not “delegate the analysis to the [VE].”

Id. (“The ALJ did not delegate the analysis to the vocational expert; instead, he quoted the

VE's testimony approvingly, in support of his own findings at phases two and three of the

analysis.”). Thus, the ALJ's analysis of the claimant's past relevant work satisfied the

requirements set forth in Winfrey.

       The claimant next contends that the ALJ failed to properly account for her nonsevere

depression because he did not include any mental limitations in the RFC and relied upon


                                             -12-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 13 of 17




his own expertise, rather than a medical opinion, to assess her mental functioning. The

Court agrees that the ALJ is required to consider all of a claimant's impairments—both

severe and non-severe—singly and in combination, when formulating a claimant's RFC.

See, e. g., Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008) (“‘At step two, the

ALJ must ‘consider the combined effect of all of [the claimant's] impairments without

regard to whether any such impairment, if considered separately, would be of sufficient

severity [to survive step two].’ ”), quoting Langley v. Barnhart, 373 F.3d 1116, 1123–24

(10th Cir. 2004), quoting 20 C.F.R. § 404.1523. See also Hill v. Astrue, 289 Fed. Appx.

289, 292 (10th Cir. 2008) (“In determining the claimant's RFC, the ALJ is required to

consider the effect of all of the claimant's medically determinable impairments, both those

he deems ‘severe’ and those ‘not severe.’”) [emphasis in original] [citations omitted]. The

Courts finds that the ALJ did not, however, commit any error in his analysis of the

claimant’s nonsevere depression. He noted and discussed the findings of the claimant’s

various treating and consultative physicians, and he explained his reasons for not including

any mental limitations in the RFC (Tr. 707-11, 718-19). Thus, his opinion clearly indicates

that he adequately considered the medical evidence of record related to the claimant’s

nonsevere depression in reaching his conclusion regarding the RFC. See Hill, 289 Fed.

Appx. at 293 (“The ALJ provided an extensive discussion of the medical record and the

testimony in support of his RFC finding. We do not require an ALJ to point to ‘specific,

affirmative, medical evidence on the record as to each requirement of an exertional work

level before [he] can determine RFC within that category.’”), quoting Howard v. Barnhart,

379 F.3d 945, 949 (10th Cir. 2004). As the ALJ correctly noted, the claimant performed


                                           -13-
     6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 14 of 17




significant daily activities, Dr. Boyer’s mental status examinations were unremarkable, and

she showed consistent improvement in her depressive symptoms with treatment (Tr. 710,

719). Accordingly, the ALJ did not err by failing to include mental limitations in the RFC

and his decision declining to do so is supported by substantial evidence.

       The claimant next contends that the ALJ failed to perform a proper analysis of her

subjective statements of pain. The Commissioner uses a two-step process to evaluate a

claimant’s subjective statements of pain or other symptoms:

       First, we must consider whether there is an underlying medically
       determinable physical or mental impairment(s) that could reasonably be
       expected to produce an individual's symptoms, such as pain. Second . . . we
       evaluate the intensity and persistence of those symptoms to determine the
       extent to which the symptoms limit an individual's ability to perform work-
       related activities . . .

Soc. Sec. Rul. 16-3p, 2017 WL 5180304, at *3 (October 25, 2017). 3 Tenth Circuit

precedent is in accord with the Commissioner’s regulations but characterizes the evaluation

as a three-part test. See, e. g., Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166-67 (10th Cir.

2012), citing Luna v. Bowen, 834 F.2d 161, 163-64 (10th Cir. 1987). 4 As part of the




 3
    SSR 16-3p is applicable for decisions on or after March 28, 2016, and superseded SSR 96-7p,
1996 WL 374186 (July 2, 1996). See SSR 16-3p, 2017 WL 5180304, at *1. SSR 16-3p eliminated
the use of the term “credibility” to clarify that subjective symptom evaluation is not an examination
of [a claimant’s] character.” Id. at *2.

 4
    Analyses under SSR 16-3p and Luna are substantially similar and require the ALJ to consider
the degree to which a claimant’s subjective symptoms are consistent with the evidence. See, e. g.,
Paulek v. Colvin, 662 Fed. Appx. 588, 593-4 (10th Cir. 2016) (finding SSR 16-3p “comports” with
Luna) and Brownrigg v. Berryhill, 688 Fed. Appx. 542, 545-46 (10th Cir. 2017) (finding the factors
to consider in evaluating intensity, persistence, and limiting effects of a claimant’s symptoms in

                                                -14-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 15 of 17




symptom analysis, the ALJ should consider the factors set forth in 20 C.F.R.

§ 404.1529(c)(3), including: (i) daily activities; (ii) the location, duration, frequency, and

intensity of pain or other symptoms; (iii) precipitating and aggravating factors; (iv) the

type, dosage, effectiveness, and side effects of any medication the individual takes or has

taken; (v) treatment for pain relief aside from medication; (vi) any other measures the

claimant uses or has used to relieve pain or other symptoms; and (vii) any other factors

concerning functional limitations. See Soc. Sec. Rul. 16-3p, 2017 WL 5180304, at *7-8.

An ALJ’s symptom evaluation is entitled to deference unless the Court finds that the ALJ

misread the medical evidence as a whole. See Casias, 933 F.2d at 801. An ALJ’s findings

regarding a claimant’s symptoms “should be closely and affirmatively linked to substantial

evidence and not just a conclusion in the guise of findings.” Kepler v. Chater, 68 F.3d 387,

391 (10th Cir. 1995) [quotation omitted]. The ALJ is not required to perform a “formalistic

factor-by-factor recitation of the evidence[,]” Qualls v. Apfel, 206 F.3d 1368, 1372 (10th

Cir. 2000), but simply “recit[ing] the factors” is insufficient. See Soc. Sec. Rul. 16–3p,

2017 WL 5180304 at *10.

       In this case, the Court finds that the ALJ set out the appropriate analysis, and cited

evidence supporting his reasons for finding that the claimant’s subjective complaints were

not believable to the extent alleged, i. e., he gave clear and specific reasons that were

specifically linked to the evidence in the record.           Specifically, the ALJ noted

inconsistencies between the claimant’s subjective statements and her daily activities,



16-3p are similar to those set forth in Luna). The Court agrees that Tenth Circuit credibility
analysis decisions remain precedential in symptom analyses pursuant to SSR 16-3p.

                                            -15-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 16 of 17




including cleaning her house, cleaning her mother’s house and yard, going to monthly club

meetings, preparing dinner, and cleaning up after dinner, as well as Ms. Morrow’s opinions

that the claimant’s pain issues were not interfering with her functioning and that she did

more physical activity than most people without chronic pain (Tr. 717). Accordingly, the

ALJ’s determination is entitled to deference and the Court finds no error in analyzing the

claimant’s subjective statements of pain.

       Finally, the claimant contends that the ALJ failed to include all her limitations in

the hypothetical question posed to the VE. Specifically, she asserts that the hypothetical

question should have included limitations for her depression. However, as set forth above,

the ALJ clearly considered the claimant’s depression. Furthermore, she does not point to

any evidence supporting the additional limitations she claims. Accordingly, the ALJ was

not required to include additional limitations in his RFC assessment, or in his hypothetical

question posed to the VE. See Qualls, 206 F.3d at 1373 (“We have already rejected [the

claimant’s] challenges to the ALJ’s RFC assessment. The ALJ propounded a hypothetical

question to the VE that included all the limitations the ALJ ultimately included in his RFC

assessment. Therefore, the VE’s answer to that question provided a proper basis for the

ALJ’s disability decision.”). See also Adams v. Colvin, 553 Fed. Appx. 811, 815 (10th Cir.

2014) (“An ALJ does not need to account for a limitation belied by the record when setting

a claimant’s RFC.”), citing Qualls, 206 F.3d at 1372.

       The ALJ specifically noted every medical record available in this case, gave reasons

for his RFC determination, and ultimately found that the claimant was not disabled. See

Hill, 289 Fed. Appx. at 293 (“The ALJ provided an extensive discussion of the medical


                                            -16-
    6:19-cv-00167-SPS Document 27 Filed in ED/OK on 09/30/20 Page 17 of 17




record and the testimony in support of his RFC finding. We do not require an ALJ to point

to ‘specific, affirmative, medical evidence on the record as to each requirement of an

exertional work level before he can determine RFC within that category.’”), quoting

Howard, 379 F.3d at 949. This was “well within the province of the ALJ.” Corber v.

Massanari, 20 Fed. Appx. 816, 822 (10th Cir. 2001) (“The final responsibility for

determining RFC rests with the Commissioner, and because the assessment is made based

upon all the evidence in the record, not only the relevant medical evidence, it is well within

the province of the ALJ.”), citing 20 C.F.R. §§ 404.1527(e)(2); 404.1546; 404.1545;

416.946.

                                        Conclusion

       In summary, the Court finds that correct legal standards were applied, and that the

decision of the Commissioner is supported by substantial evidence. The Commissioner's

decision is therefore hereby AFFIRMED.

       DATED this 30th day of September, 2020.



                                    ___________________________________
                                    STEVEN P. SHREDER
                                    UNITED STATES MAGISTRATE JUDGE




                                            -17-
